Title: From James Madison to Patrick Mullony, 3 November 1802 (Abstract)
From: Madison, James
To: Mullony, Patrick


3 November 1802, Department of State. Acknowledges receipt of Mullony’s 20 [26] June letter together with a packet forwarded from Willis at Barcelona. “The laws of Congress do not authorize the payment of fixed Salaries to our Consuls and Commercial Agents, by way of remuneration for their services”; therefore, “nothing can be done by me to further the object of your application.”
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). 1 p. Misdated 1803 but filed under 1802.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:342.


